Citation Nr: 1720335	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss, status-post right ear tympanoplasty and ossicular reconstruction (right ear hearing loss).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army/Army National Guard from January 1996 to May 1996, and August 2002 to July 2004.  He had additional service with the Army National Guard and Army Reserves until his retirement in July 2007.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO's January 2009 and March 2010 rating decisions denied the Veteran's claim for service connection for bilateral hearing loss.  

Following the Board's remand in November 2013, the AOJ for additional development and consideration, the RO's May 2014 rating decision granted service connection for right ear hearing loss and assigned an initial noncompensable (0 percent) rating.  As this determination constituted a full grant of the benefits sought, the service connection claim for right ear hearing loss is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  However, the Veteran appealed the initial rating assigned for the right ear hearing loss, which is further discussed in the remand section, below.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In November 2014, the Board again remanded the case to the AOJ, to arrange a Board videoconference hearing and the Veteran testified at a Board videoconference hearing in September 2016, before the undersigned Veterans Law Judge (VLJ), at which time the VLJ took testimony upon both issues on appeal, namely the service-connection claim for left ear hearing loss and an initial compensable rating for right ear hearing loss.  A transcript is of record.  
Subsequently, in the Board's February 2017 ruling, the undersigned denied the Veteran's October 2016 motion for a second hearing before the Board, finding no good cause shown.  The file is again before the Board for further appellate review.  

The issue of service connection for vertigo has been raised by the record in a June 2, 2014 statement, and as raised at the September 2016 Board hearing (see Board hearing transcript, at pages 13-14), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of an initial compensable rating for right ear hearing loss, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current chronic hearing loss disability in his left ear that meets VA regulatory requirements.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing, following the Board's November 2014 remand for the AOJ to arrange a Board videoconference hearing.

While some service treatment records from the Veteran's Army National Guard and Reserve service have been associated with the record, the Board notes that the Veteran's service treatment records from his periods of active duty are not associated with the claims file as they are unavailable.  In a case in which a claimant's complete service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  VA informed the Veteran in an August 2008 letter that his service treatment records were unavailable and requested the Veteran to provide a copy of any service treatment records in his possession.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's records, and that no further action in this regard is required.
The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran was also provided with VA examinations in December 2008, June 2010 and March 2014, as well as medical nexus opinions in December 2008 and March 2014 (the reports of which have been associated with the claims file).  The Board finds these to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the Board primarily remanded this case in November 2013 for the RO/AOJ to arrange a VA examination and medical opinion on etiology of his hearing loss as claimed in both ears.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection - Left Ear Hearing Loss

The Veteran contends he was pushed into dirty lake water in July 1996, and then had an ear infection, with in-service treatment, which developed into bilateral hearing loss.  He also contends military noise exposure led to his hearing loss, due to exposure to demolitions, operations of heavy machinery, etc.  He clarified his claim in a January 2015 statement, such that "I have never claimed left ear troubles other than the hearing loss."  As such, the Board's analysis focuses on whether he has established the elements of service connection for hearing loss of the left ear.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. at 159. 

Service connection may also be granted for chronic disabilities, including sensorineural hearing loss (other organic diseases of the nervous system), if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of active duty or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. § 3.6 (a), (c), (d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110. 

The Board acknowledges that review of the Veteran's service treatment records reveals he was treated for left ear hearing loss in July 1996, noted as some type of boating injury, with follow-up treatment in the next several days.  In conjunction with his retirement points history, it appears he may have been on a period of either ACDUTRA or INACDUTRA at that time, but this was certainly after his May 1996 separation from his first period of active duty.  However, further discussion of this incident is not necessary.

Rather, the Board accepts that he was exposed to military noise and had acoustic trauma to his left ear during a period of active duty service from 2002 to 2004.  Indeed, his military occupational specialty was Combat Engineer, as confirmed by his DD Form 214.  He has competently and credibly asserted  noise exposure from demolitions, operations of heavy machinery, Humvees, and rifle ranges, etc.  

Nonetheless, even accepting the Veteran's contention of military noise exposure, the competent evidence simply fails to demonstrate the presence of a hearing loss disability for VA purposes in the left ear.  Military noise exposure alone is not considered to be a disability, rather, the noise exposure must be shown to cause hearing loss for VA purposes.  That is to say, the Veteran's diminished hearing acuity does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 in the left ear.  

The Board finds that the Veteran does not have a current chronic left ear hearing loss disability that meets VA regulatory requirements.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Post-service, the VA audiological examination reports provide highly probative negative evidence against the claim, as they demonstrate the Veteran's hearing is within normal limits for the left ear.  38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157.  For instance, a June 2007 Army National Guard audiometric evaluation revealed the following thresholds for the left ear:  500 Hz (15db), 1000Hz (10db), 2000Hz (5db), 3000Hz (0db), 4000Hz (5db), with no available speech recognition scores.  Audiometric testing at the December 2008 VA examination revealed the following thresholds for the left ear:  500 Hz (10db), 1000Hz (5db), 2000Hz (5db), 3000Hz (5db), 4000Hz (5db); and a 100% speech recognition score.  Audiometric testing at the June 2010 VA examination revealed the following thresholds for the left ear:  500 Hz (15db), 1000Hz (5db), 2000Hz (5db), 3000Hz (0db), 4000Hz (5db); with no speech recognition scores.  
Audiometric testing at the January 2014 VA examination revealed the following thresholds for the left ear:  500 Hz (10db), 1000Hz (5db), 2000Hz (5db), 3000Hz (0db), 4000Hz (10db); and a 100% speech recognition score; and moreover, the examiner specifically assessed the left ear with "normal hearing".    

Thus, a review of the post-service medical records reveals that at no time since service has audiometric testing shown hearing loss in the Veteran's left ear as defined by 38 C.F.R. § 3.385.  See also Hensley, 5 Vet. App. 157.  Moreover, a review of his VA and private treatment records does not otherwise reveal any chronic disability of left ear hearing loss meeting VA regulatory standards for hearing loss at any time since his claim was filed in July 2008, or a recent diagnosis of disability prior to the filing of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  

Although the Veteran is competent to report having experienced diminished hearing acuity since service, nonetheless, he is not competent to ascribe these symptoms to a particular diagnosis of any chronic disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation).  
Even so, he is not competent to show he has sufficient hearing loss as a consequence of conceded noise exposure in service to, in turn, satisfy the threshold minimum requirements of § 3.385 and be considered an actual disability by VA standards.  Such determination is determined by the defined audiometric test results, which in turn requires medical expertise in the field of audiological testing.  Indeed, valid Maryland CNC speech recognition scores under VA regulations must be provided by a state-licensed audiologist.  The Veteran has not demonstrated or indicated any necessary expertise in the field of audiology.  Moreover, the Board finds that the medical evidence that he does not have a current left ear hearing loss disability sufficient for VA standards to probatively outweigh his unsubstantiated lay statements to the contrary.  Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability for this claim, there is no need to consider the credibility of his lay statements in this regard.

Absent evidence of a current disability, service connection is not possible because there is no present condition to attribute to his military service.  Shedden, 381 F.3d at 1163.  Because there is no diagnosis or other competent and credible evidence of a chronic disability of left ear hearing loss, such as meets VA regulatory criteria for a current hearing loss disability, there is also no possible means of attributing such disorders to his active duty military service, as reflected by probative nexus opinions on the claim.  Indeed, the January 2014 VA audiological examiners opined against the possibility that claimed hearing loss in the left ear was at least as likely as not (50 percent or greater probability) caused by or a result of an event in military service, reasoning he had hearing within normal limits in the left ear.  The December 2008 VA examination also provided a negative nexus opinion against the claim.   

Lastly, there is no indication that a chronic disability of left ear sensorineural hearing loss manifested to a compensable degree within the first year of separation from service, or by July 2005.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  

The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for left ear hearing loss is denied.


REMAND

Remand Manlincon-Statement of the Case

As mentioned, the RO's May 2014 rating decision granted service connection for right ear hearing loss, status-post right ear tympanoplasty and ossicular reconstruction, and assigned an initial noncompensable (0 percent) rating.  
The Veteran responded in June 2014, so within one year of notification of that decision, that indicates he wished to appeal the rating decision.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal for a higher initial rating.  38 C.F.R. § 20.201 (2016); see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Unfortunately, the Veteran was not provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case (SOC) concerning whether he is entitled to an initial compensable rating for right ear hearing loss, status-post right ear tympanoplasty and ossicular reconstruction.  Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


